Financial Statements and Supplemental Schedule Knight Ridder 401k Plan December 31, 2007 and 2006, and for the Year Ended December 31, 2007 With Reports of Independent Registered Public Accounting Firms Knight Ridder 401k Plan Financial Statements and Supplemental Schedule December 31, 2007 and 2006, and for the Year Ended December 31, 2007 Table of Contents Reports of Independent Registered Public Accounting Firms1 Audited Financial Statements Statements of Net Assets Available for Benefits3 Statement of Changes in Net Assets Available for Benefits4 Notes to Financial Statements5 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held At End of Year)15 Report of Independent Registered Public Accounting Firm To the Participants of the Knight Ridder 401k Plan and The McClatchy Company Retirement Committee: We have audited the accompanying statements of net assets available for benefits of the Knight Ridder 401k Plan (the “Plan”) as of December 31, 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2007.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2007 in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2007 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.Such schedule has been subjected to the auditing procedures applied in our audit of the basic 2007 financial statements and, in our opinion, is fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/Deloitte & Touche, LLP San Francisco, CA June 27, 1 Report of Independent Registered Public Accounting Firm To the Participants and The McClatchy Company Retirement Committee: We have audited the accompanying statement of net assets available for benefits of the Knight Ridder 401k Plan as of December 31, 2006. This statement of net assets available for benefits is the responsibility of the Plan’s management. Our responsibility is to express an opinion on this statement of net assets available for benefits based on our audit. We conducted our audit in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the statement of net assets available for benefits referred to above presents fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2006, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young, LLP Sacramento, California June 25, 2 Knight Ridder 401k Plan Statements of Net Assets Available for Benefits December 31, 2007 December 31, 2006 Assets Investments, at fair value $ 611,306,419 $ 649,141,810 Net assets available for benefits $ 611,306,419 $ 649,141,810 See notes to financial statements. 3 Knight Ridder 401k Plan Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2007 Additions Net depreciation in fair value of investments $ (27,840,395 ) Interest and dividend income 41,597,382 Contributions: Employer 7,399,066 Participants 25,122,786 Total contributions 32,521,852 Other additions 571,645 Total additions 46,850,484 Deductions Benefits paid to participants 84,248,061 Transfers to related plans 401,907 Fees and other deductions 35,907 Total deductions 84,685,875 Net decrease (37,835,391 ) Net assets available for benefits: Beginning of year 649,141,810 End of year $ 611,306,419 See notes to financial statements. 4 Knight Ridder 401k Plan Notes to Financial Statements December
